Citation Nr: 0934304	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-15 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a right ankle disability, to include as due to 
service-connected residuals, right patella fracture.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a left knee disability, to include as due to 
service-connected residuals, right patella fracture.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, denied 
the above claims.  

While the RO adjudicated the Veteran's claim of entitlement 
to service connection for a left knee disability on the 
merits, the Board has determined that this is a new and 
material evidence claim and has characterized the issue 
accordingly.  To establish jurisdiction over the claim of 
entitlement to service connection for left knee disability, 
to include as secondary to his service-connected residuals, 
right patella fracture, the Board must first consider whether 
new and material evidence has been submitted to reopen the 
claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board 
must proceed in this fashion regardless of the RO's actions.  
See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92.  The claim of entitlement to service 
connection for a right ankle disability is also a claim to 
reopen, and the RO considered it as such.  Although the RO 
concluded that new and material evidence had not been 
submitted, again, the Board will consider that question.  
Barnett, supra.

As discussed fully under the analysis section, new and 
material evidence has been submitted sufficient to reopen the 
left knee claim. The merits of that claim, along with the 
request to reopen the claim concerning a right ankle 
disability, are addressed in the REMAND portion of the 
decision below.  The claims are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Veteran will be informed if further action is required on his 
part.




FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to 
service connection for a left knee disability in a decision 
issued in May 1997; the Veteran did not appeal and that 
decision is final.

2.  Evidence submitted since the RO's May 1997 denial of the 
Veteran's claim of entitlement to service connection for a 
left knee disability relates to unestablished facts necessary 
to substantiate the claim and raises a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the Veteran's 
claim of entitlement to service connection for a left knee 
disability, to include as due to service-connected residuals, 
right patella fracture, has been submitted, and the Veteran's 
claim is reopened.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the Veteran's 
claim of entitlement to service connection for a left knee 
disability, to include as due to service-connected residuals, 
right patella fracture.  After a review of the evidence of 
record, the Board finds that new and material evidence has 
been received.

In general, unappealed rating decisions of the ROs and the 
Board are final.  
See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002).  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  See 38 U.S.C.A. § 5108 
(West 2002).

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The May 1997 RO decision that 
denied entitlement to service connection for a left knee 
disability is final and may not be reopened in the absence of 
new and material evidence.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2008).  

The Board notes that 38 C.F.R. § 3.156(a), which defines new 
and material evidence, was amended and that amendment applies 
to claims to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (2001).  The amendment is applicable in 
this case as the Veteran's claim to reopen was filed in March 
2007.  The revised regulation requires that evidence raise a 
reasonable possibility of substantiating the claim in order 
to be considered "new and material," and defines material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a) (2008).  The credibility of the evidence is presumed 
for the purpose of reopening.  See Justus v. Principi, 3 Vet. 
App. 510 (1992).

Prior to discussing whether the Veteran has submitted new and 
material evidence, the Board must first address the 
definition of a "claim."  In Schroeder v. West, the Federal 
Circuit concluded that a "claim" should be defined broadly 
as an application for benefits for a current disability.  212 
F.3d 1265, 1269 (Fed. Cir. 2000); see also Rodriquez v. West, 
189 F.3d 1351, 1353 (Fed. Cir. 1999).  The United States 
Court of Appeals for Veterans Claims (Court) applied this 
definition of a "claim" in Bingham v. Principi, 18 Vet. 
App. 470, 474 (2004), holding that "direct and presumptive 
service connection are, by definition, two means (i.e. two 
theories) by which to reach the same end, namely service 
connection," and that it therefore "follows logically that 
the appellant, in seeking service connection . . . did not 
file two separate claims" but rather one claim.  Id.  In 
Roebuck v. Nicholson, 
20 Vet. App. 307 (2006), the Court held that although there 
may be multiple theories or means of establishing entitlement 
to a benefit for a disability, if the theories all pertain to 
the same benefit for the same disability, they constitute the 
same claim.  Especially of note is the issue of finality.  In 
Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (2005), the 
Federal Circuit delineated an additional distinction between 
claims and theories when considering the question of 
finality.  It held that, pursuant to 38 U.S.C. § 7104(b), 
"finality attaches once a claim for benefits is disallowed, 
not when a particular theory is rejected."  Id.

Accordingly, the initial denial of the Veteran's claim of 
entitlement to service connection for a left knee disability 
in May 1997 encompassed both direct and secondary service 
connection, regardless of the fact that the Veteran did not 
raise secondary service connection as a theory of entitlement 
until his current attempt to reopen the left knee disability 
claim.  See Bingham, supra; Roebuck, supra.  As such, the 
Board will not view the Veteran's contentions that his left 
knee disability is secondary to his service-connected 
residuals, right patella fracture, as a new claim.  The 
Veteran must still submit new and material evidence in order 
to reopen this claim.

The RO's May 1997 decision denied the Veteran's claim of 
entitlement to service connection for a left knee disability 
because he did not provide medical evidence of a current 
disability, in-service injury, and nexus between any in-
service left knee injury and a current disability.  

At the time of the May 1997 denial, the Veteran's service 
treatment records and a VA examination were of record.  There 
was no positive medical evidence of record at the time of the 
May 1997 rating decision.  

Objective evidence has been added to the record since the May 
1997 denial, including VA Medical Center (VAMC) treatment 
records, private treatment records, an opinion of Dr. T.L.G., 
and a lay statement from a friend of the Veteran.  VAMC 
treatment records and private treatment records include a 
diagnosis of arthritis of the left knee and document a left 
knee arthroscopy in April 2008.  The opinion by Dr. T.L.G. 
addresses medical nexus between the Veteran's service-
connected right knee and his current left knee disability.  
Dr. T.L.G. stated that "it is very difficult to draw a 
direct link between" the Veteran's right knee injury and his 
left knee disability.  See letter from Dr. T.L.G.; June 30, 
2008.  He also stated that "[i]t certainly can happen that 
people who shift more from an injured leg to the opposite 
side can wear it out a little bit faster."  See id.  
However, Dr. T.L.G. also stated that degeneration of the 
Veteran's left knee could be a result of time and use and 
noted that the Veteran worked for ten to twelve hours a day 
on his feet for many years.  See id.  

As indicated above, entitlement to service connection for a 
left knee disability was originally denied because the 
Veteran did not provide medical evidence of a current 
disability, in-service injury, and nexus between any in-
service injury and a current left knee disability.  The Board 
finds that the additional evidence, in the form of a current 
diagnosis of a left knee disability and the nexus statement, 
is both new and material as defined by regulation.  See 38 
C.F.R. § 3.156(a) (2008).  

This new evidence does relate to unestablished facts in this 
case (whether the Veteran currently suffers from a left knee 
disability and whether there is a relationship between his 
left knee disability and the service-connected right knee 
disability).  Having determined that new and material 
evidence has been added to the record, the Veteran's claim is 
reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further assistance is required to comply 
with the duty to assist.  This is detailed in the REMAND 
below.

ORDER

As new and material evidence has been submitted regarding the 
claim of entitlement to service connection for a left knee 
disability, to include as due to  service-connected 
residuals, right patella fracture, the Veteran's claim is 
reopened.
	
	(CONTINUED ON NEXT PAGE)


REMAND

After a thorough review of the Veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the Veteran's 
claims on appeal.

The Veteran initially raised the issue of entitlement to 
service connection for a right ankle disability on a direct 
basis.  However, in his January 2008 notice of disagreement, 
he raised the issue of entitlement to service connection for 
a right ankle disability as secondary to his service-
connected residuals, right patella fracture.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) letter sent to the Veteran by the RO in March 
2007 did not address the elements of secondary service 
connection for the Veteran's right ankle disability claim.  
The Board has been prohibited from itself curing this defect.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, this 
issue is being remanded so the Veteran may be accorded 
appropriate due process.

As the Board has reopened the Veteran's claim of entitlement 
to service connection for a left knee disability, to include 
as secondary to residuals, right patella fracture, VA has a 
duty to assist him in the development of his claim by 
conducting an appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); 
see also 38 U.S.C.A. § 5107(a) (West 2002).

Included in the claims file are treatment records which 
include a diagnosis of osteoarthritis of the left knee.  The 
Veteran also had a left knee arthroscopy in April 2008.  See 
private treatment record; S.R.M.H, April 16, 2008.  The 
Veteran is currently service-connected for residuals of a 
right patella fracture.  As there is competent evidence of a 
current disability and evidence indicating there may be an 
association between the claimant's disability and his active 
service, VA is to obtain a medical opinion as to whether 
there is a nexus between that disability and his active 
service under 38 U.S.C.A. §5103A.  The Board also notes that 
in a June 2008 opinion, Dr. T.L.G. purports to relate the 
Veteran's left knee disability to his service-connected right 
knee disability.  The Board finds that the Veteran should be 
afforded a VA examination to determine the nature, extent and 
etiology of his current left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any 
outstanding VA treatment records for the 
Veteran from May 2008 to the present 
pertaining to his right ankle and left 
knee.

2.  The RO/AMC should issue the Veteran a 
VCAA letter that explicitly addresses his 
right ankle disability secondary service 
connection claim.  This is a claim to 
reopen.  This letter should address VA's 
duties to notify and assist the Veteran 
with regard to secondary service 
connection and include the requirements of 
how to substantiate a claim of secondary 
service connection.  See also, Kent, 
supra.

3.  After obtaining any relevant evidence 
associated with the paragraphs above, the 
RO/AMC should schedule the Veteran for a 
VA examination to determine the nature and 
etiology of his left knee disability.  The 
examiner should thoroughly review 
pertinent documents in the Veteran's 
claims file in conjunction with the 
examination and state that this has been 
accomplished in the examination report.  
The examiner should discuss the nature and 
etiology of the Veteran's current left 
knee disability and whether it was of 
service onset, or is proximately due to, 
the result of, or aggravated by the 
Veteran's service-connected residuals, 
right patella fracture.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims to reopen the issue of 
entitlement to service connection for a 
right ankle disability, to include as 
secondary to residuals of a right patella 
fracture, and for a left knee disability, 
to include as secondary to residuals of a 
right patella fracture, should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After they have had 
an adequate opportunity to respond, these 
issues should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


